The motion for leave to file petition for rehearing and for incidental relief is denied. The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. The motion for leave to use the record in No. 385, October Term, 1954, Daniman v. Board of Education, 348 U. S. 933, is granted. Petition for writ of certiorari to the Court of Appeals of New York denied.
The Chief Justice, Mr. Justice Black and Mr. Justice Douglas would grant the rehearing in accordance with the action taken in Cahill v. New York, New Haven & Hartford R. Co., 351 U. S. 183. Mr. Justice Brennan took no part in the consideration or decision of these cases.
Reported below: See 1 N. Y. 2d 855, 135 N. E. 2d 732.